                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KENNETH LUCE,

                         Plaintiff,

v.                                                       Case No. 19-1195-EFM

CERTAINTEED CORPORATION,

                         Defendant.


                                AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 22) to amend the scheduling order

filed on September 18, 2019 (ECF No. 13). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.      All discovery shall be commenced or served in time to be completed by

March 2, 2020.

        b.      The final pretrial conference is rescheduled from January 16, 2020, to April

7, 2020, at 1:30 p.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than March 16, 2020, defendant shall submit the parties= proposed

pretrial      order       as      an   attachment   to     an     e-mail     directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court=s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to


                                               1
O:\ORDERS\19-1195-EFM-22.DOCX
the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        c.      The deadline for filing potentially dispositive motions and motions

challenging admissibility of expert testimony is May 1, 2020.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated December 9, 2019, at Kansas City, Kansas.


                                           s/ James P. O=Hara
                                         James P. O=Hara
                                         U.S. Magistrate Judge




                                            2
O:\ORDERS\19-1195-EFM-22.DOCX
